DETAILED ACTION
Election/Restrictions
Claims 1-4 and 6-20 are allowable. Claims 10-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-II, as set forth in the Office action mailed on 01/07/2022, is hereby withdrawn and claims 10-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20
Please delete “claim 1” in line 1 and replace it with “claim 19”.

Allowable Subject Matter
Claims 1-4 and 6-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a foldable display device, comprising: a display panel including a plurality of display areas divided by at least one or more folding lines; and a plurality of data integrated circuits, each of the data integrated circuits configured to output a data voltage to a respective display area of the plurality of display areas, the plurality of data integrated circuits including: a first data integrated circuit including a first main gamma voltage generator and a first sub-gamma voltage generator, the first main gamma voltage generator including a gamma reference voltage divider configured to divide gamma reference voltages; and a second data integrated circuit including a second main gamma voltage generator and a second sub-gamma voltage generator, the first main gamma voltage generator and the second sub-gamma voltage generator being disposed adjacent to one another at opposite sides of one of the at least one or more folding lines, wherein each of the plurality of data integrated circuits is configured to output a plurality of gamma voltages based on an output of the gamma reference voltage divider, and wherein the first main gamma voltage generator in the first data integrated circuit is connected to the second sub-gamma voltage generator in the second data integrated circuit by an external gamma line that extends across the one of the at least one or more folding lines.
Claim 14 recites a foldable display device, comprising: a display panel including a plurality of display areas divided by at least one or more folding lines; and a plurality of data integrated circuits, in operation, outputting a data voltage to the plurality of display areas respectively, the plurality of data integrated circuits including: a first main gamma voltage generator on a first side of a first folding line of the at least one or more folding lines, the first main gamma voltage generator, in operation, outputting a first gamma voltage: a second sub-gamma voltage generator on a second side of the first folding line, the second sub-gamma voltage generator, in operation, outputting a second gamma voltage, the first main gamma voltage generator and the second sub-gamma voltage generator being adjacent to each other and connected to each other by an external gamma line that extends across the first folding line;  wherein the first main gamma voltage generator and the second sub-gamma voltage generator share a same gamma reference voltage divider, the same gamma reference voltage divider, in operation, outputting a gamma reference voltage.
Claim 19 recites a method, comprising: generating a gamma reference voltage by a gamma reference voltage divider of first main gamma voltage generator of a first data integrated circuit, the first data integrated circuit being positioned on a first side of a folding line of a foldable display panel; generating a first gamma voltage by the first main gamma voltage generator of the first data integrated circuit, the first gamma voltage being based on the gamma reference voltage; generating a second gamma voltage by a second sub-gamma voltage generator of a second data integrated circuit, the second data integrated circuit being positioned on a second side of the folding line opposite the first side, the second gamma voltage being based on the gamma reference voltage, the gamma reference voltage being received by the second sub-gamma voltage generator through an external gamma line that extends across the folding line and connects the first main gamma voltage generator to the second sub-gamma voltage generator; driving a first display area of the foldable display panel based on the first gamma voltage; and driving a second display area of the foldable display panel based on the second gamma voltage.
Wu et al. U.S. Patent Publication No. 2014/0078190  teaches a first main gamma voltage generator SD2c and PGMA, second sub-gamma voltage generator SD1a are connected by external line 142 in figure 4. SD1 and SD2c shares a same gamma voltage PGMA. However, Wu does not teach a folding line (see also page 10 of Applicant’s remark filed on 06/09/2022).
Li et al. U.S. Patent Publication No. 10,520,978 teaches data drive units 31-32 located in opposite sides of the folding line Z in figure 2 and figure 4. However, Li does not teach the external connection mentioned above.
Piao et al. U.S. Patent Publication No. 2021/0183293 (hereinafter Piao) teaches a gamma reference voltage divider 21 for a plurality of channels CH in figure 2. However, Piao does not teach folding line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621